Per Curiam.

It seems to this court that the learned justice erred either in the construction of the written agreement, in that it could be terminated at - any time upon giving the specified notice, whereas it lasts by its terms for.one year, and thereafter may be ended upon giving of the notice, or that he failed to notice the want of any testimony in the defendant’s behalf of a breach by the plaintiff. The contract provided that plaintiff shall furnish “ such information as it is able to obtain ” regarding the subject-matter. An examination of the record fails to show any breach by plaintiff in that behalf, while the defendant admits receipt of the reports for the full term of one year.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.